Citation Nr: 1410668	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  05-25 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 through December 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In April 2010, the Veteran testified at a video-conference hearing before the undersigned.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In an August 2012 decision, the Board denied the Veteran's appeal as to entitlement to service connection for hypertension and for an eye disability.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an March 2013 Order, the Court granted a Joint Motion for Remand of the Veteran and the Secretary of Veterans' Affairs (the Parties), vacated the Board's decision, and remanded the case for readjudication in accordance with the JMR.


Hypertension

In July 2005, the Veteran underwent a VA examination concerning his claim for hypertension.  The Parties agreed that the July 2005 VA examination report lacks sufficient detail for rating purposes and the Board erred by failing to return it as inadequate.  38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 4.2 (2013).

In this regard, the July 2005 VA examiner reported that the Veteran's first indication of hypertension occurred in April 1992 and that no documentation of an elevated blood pressure was found at any time preceding that date.  A review of the record reflects that an October 1990 service medical record reported a blood pressure of 139/91 and an August 1991 VA medical certificate reported a blood pressure of 128/94 with a repeated reading of 128/86.  

Based on these facts, a remand is necessary so that VA can provide an adequate examination with regard to his claim of entitlement to service connection for hypertension.  


Eye Disability

The law provides that VA disability compensation is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310 (2013).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (2013).  

The Veteran has asserted that he has an eye disability secondary to his hypertension.  The claims for service connection for hypertension and for an eye disability are therefore inextricably intertwined.  On remand, VA must provide an examination to determine whether an eye disability suffered by the Veteran was caused or aggravated (worsened beyond its natural progression) by hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is afforded an appropriate examination with regard to his claimed hypertension.  The claims file must be provided to and reviewed by the examiner and the examiner must indicate in the examination report whether the claims file was reviewed.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension found had onset during or was caused by his active service.  The examiner must explicitly discuss the October 1990 service medical record that reported a blood pressure reading of 139/91 and an August 1991 VA medical certificate that reflected a blood pressure reading of 128/94 and 128/86.  The examiner must provide a complete rationale for any opinion rendered.  

2.  Ensure that the Veteran is afforded an appropriate examination with regard to his claimed eye disability.  The claims file must be provided to and reviewed by the examiner and the examiner must indicate in the examination report whether the claims file was reviewed.  The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's eye disability had onset during or was caused by his active service.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's eye disability was caused by hypertension.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's eye disability has been worsened beyond its natural progression by hypertension.  

(d)  If it is the examiner's opinion that his eye disability has been worsened beyond its natural progression by hypertension, the examiner must address the baseline level of disability without such worsening.  

The examiner must provide a complete rationale for all opinions rendered.  

3.  The RO must ensure that the examination reports are adequate and if a report is not adequate, take immediate corrective action.  

4.  After completing the above development, readjudicate the claims that are the subject of this Remand taking into consideration all evidence added to the record since the last supplemental statement of the case was issued.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matters to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.) (2013).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013)

